  Case 19-20116        Doc 88      Filed 07/11/19 Entered 07/11/19 13:38:50   Desc Main
                                     Document     Page 1 of 2
KEN McCARTNEY, Bar No. 5-1335
The Law Offices of Ken McCartney, P.C.
Post Office Box 1364
Cheyenne, WY 82003
Tel (307) 635-0555
Email: bnkrpcyrep@aol.com

                   IN THE UNITED STATES BANKRUPTCY COURT

                      FOR THE DISTRICT OF WYOMING
              ______________________________________________
In re:                                  )
       DENNIS MEYER DANZIK,             )
                                        )    Case No. 19-20116
                                        )     CHAPTER 7
                          Debtor.       )
_________________________________       )
                                        )
Dennis Meyer Danzik,                    )
                                        )
            Appellant,                  )
                                        )
       v.                               )
                                        )
CWT Canada II Limited Partnership and   )
Resource Corporation,                   )
                                        )
            Appellees.                  )
            __________________________________________________

             APPELLANT’S STATEMENT OF THE ISSUES ON APPEAL

        COMES NOW the Appellant, Dennis M. Danzik, by counsel, Ken McCartney of

The Law Offices of Ken McCartney, P.C. and he states the following as issues on appeal

without prejudice as to additional issues raised researching the following:

   1. Did the Bankruptcy Court error finding such bad faith or fault as to justify

       dismissal legally?

   2. Did the Bankruptcy court properly apply chapter 7 dismissal law?

   3. Did the Bankruptcy Court error finding such bad faith or fault as to legally

       prejudice refiling for 189 days?

                                                                                          1
 Case 19-20116      Doc 88    Filed 07/11/19 Entered 07/11/19 13:38:50       Desc Main
                                Document     Page 2 of 2
      Done this 11th day of July, 2019.

                                          Respectfully submitted
                                          For the Appellant



                                          /s/ Ken McCartney
                                          KEN McCARTNEY, Bar No. 5-1335
                                          The Law Offices of Ken McCartney, P.C.
                                          Post Office Box 1364
                                          Cheyenne, WY 82003
                                          Tel (307) 635-0555
                                          Fax; (307) 635-0585
                                          Email: bnkrpcyrep@aol.com




                                  Certificate of Service

      The forgoing was electronically served this 11th day of July, 2019, to all those
who have appeared in the case with electronic noticing which includes multiple
counselors for the appellee.

                                                 /s/ Ken McCartney




                                                                                         2
